 FUQUA HOMES(OHIO),INC.399Fuqua Homes(Ohio), Inc.andUnited Steelworkers ofAmerica,AFL-CIO. Cases 9-CA-7739 and9-1.C-99481'June12, 1974DECISION AND ORDER AND ORDERREMANDING IN PARTrequiring that the representation case be remandedfor the purpose of further hearing to take evidenceimproperly excluded and for him to make rulingsand findings thereon. A remand is also necessary forthe purpose of having the Administrative Law Judgerule on Respondent's objections to the election. Thematters summarized here are treated in detail below.BY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn November 12, 1973, Administrative Law JudgeJames V. Constantine issued the attached Decision inthis proceeding. Thereafter, all parties filed excep-tions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and attachedDecision in light of the exceptions and briefs and hasdecided to affirm the Administrative Law Judge'srulings, findings, and conclusions' only to the extentconsistent herewith.The complaint alleges that the Respondent violatedSection 8(a)(1), (3), and (4) of the Act; the consoli-dated representation case involves certain challengesto ballots cast in a May 25, 1973, election and theRespondent-Employer's objections to that election.The Administrative Law Judge found certain of thealleged violations, dismissed some, and failed toconsider others. He did pass on the challenges-rec-ommending some be upheld, others overruled-buthe did not pass on the Company's objections to theelection.For the most part, the parties in effectexcept to all of his findings that are adverse to theirrespectivepositions,with the Respondent alsovigorously excepting to certain evidentiary rulingsmade by him at the hearing.With respect to the unfair labor practice aspect ofthisproceeding we agree with the AdministrativeLaw Judge's findings that the Respondent violatedthe Act through certain conduct and disagree withhis conclusions in other respects that it did not;hence, we also make additional findings of viola-tions.As for the representation issues, we concludethat certain rulings made by the Administrative LawJudge at the hearing did constitute prejudicial error1The Respondent excepts to the Administrative Law Judge's failure toenforce a subpena against the Union seeking the production of variousdocuments and records allegedly bearing on the Respondent's claim thatsupervisory personnel improperly participated in theUnion'sorganizingdrive and in its acquiring a showing of interest to support the petitionfiled in the instant representation case.Respondent was given theopportunity to file,and did file, a special appeal with the Boardrequesting that it reverse the Administrative Law Judge's ruling grantinga motion to quash the subpena.The Respondent's request was denied bytheBoard on September26, 1973.The Respondent has advanced noThe FactsThe Union, after being approached by employeeDanny Allbritain, beganorganizingtheRespon-dent's employees in January 1973 2 and, on February1, filed the petition in the instant representation caseseekinga unit of production and maintenanceemployees. On February 28 a hearing in that casewas held and certain persons employed by theRespondent appearedas witnesses.At that time, thehearing was continued to March 8.On the morning of March 7, Ronald Wehr andJames Archer told their foreman, Greg Stapleton,that they would not be in the next day as they weregoing to attend the representationcase hearing aswitnessesfor the Union. Stapleton raised no objec-tion.However, shortly after noon, Production Man-ager Andrew Garrett told the two that as the hearingdid not start until 10 a.m. they would have to workfrom 7 a.m. until 9 a.m., which wereregularworkinghours.3 They remonstrated that they had to be offthose hours in order to talk to the Union's lawyerwith respect to their testifying at the hearing.Garrett's response was to the effect that their absencefor the 2 hours would be unexcused. Later in the dayStapleton called Archer, Wehr, and Carl Parsons intohis office and asked them to report in from 7 to 9 thenext morning. But they again said they could not asthey had to talk to the Union's lawyer. Stapleton'sreply was: "If you can't work, you can't." 4 Also onMarch 7, Allbritain and Fred Kress told theirsupervisor, Jerry Clark, that they would be out all ofthe next day because of the hearing. Clark made nocomment, but later Garrett told them he would likethem to come in between 7 and 9 the next morning.Allbritain said they would be off the whole day towhich Garrett replied: "We've got to cut this stuffout, its interfering with our work . . . . It was cuttingdown production." Archer, Wehr, Parsons,Allbrit-ain, and Kress were absent all of March 8, talked topersuasive reasonswhy we shouldreverse our previous ruling and it isherebyaffirmed.2All dates occurred in 1973.3Itwould takeonly about15minutes to travel from the Respondent'splantto the place where the hearing was to be held.4Parsons testified, and his testimony is not discredited, thatStapletonsaid, "All right."5The GeneralCounsel contends that this statementby Garrettviolatedthe Act. Though thestatement is some evidence of Respondent's oppositionto personsattending the hearing,we find nothing unlawful in such a(Continued)211NLRB No. 46 400DECISIONSOF NATIONALLABOR RELATIONS BOARDunion counsel that morning, attended the heating,and, except for Parsons,6 were called as witnesses.The Alleged 8(a)(1) and (4) ViolationsOn March 9 the five returned to work at theirregular starting time. Early in the day, ForemanStapleton told Archer that there was "no s.o.b. thatwas going to cause him to lose his job and that[Archer] would be going before [Stapleton] was andthat Archer would be back in Woodville mountingtires again." Later, as credibly testified byWehr,Stapleton told him with respect to those who hadattended the hearing that now he, Stapleton, and theCompany "was going to watch everything that wedid and the first little mistake they were going towrite us up for it, and after three reprimands wewould be fired." Also that day, Stapleton toldParsons and Archer that "This was it . . . he'd bewatching for us and the first mistake we'd be out thedoor," and when Archer, Wehr, Parsons, Allbritain,and Kress went to get their checks at the plant officelater in the day, they were met by Garrett, Stapleton,and two other supervisors and given written repri-mands for-the forms stated-being absent theprevious day between 7 and 9 a.m. At that point,they were told: "Two more of these and you areout."We clearly do not have here a situation-as theAdministrative Law Judge appears to have viewedit-where the Respondent simply adopted andannounced on March 9 a new policy concerningreprimands and also happened to reprimand certainpersons for absenting themselves from work between7 and 9 a.m. the previous day. Thus, Stapleton'scomment to Wehr was that management was goingto watch closely those who attended the hearing, notthose who had been out for the 2 hours. And histhreat of close observation on the job and picking upthe "first littlemistake" can hardly be explained asan appropriate response to remedy or to preventabsence from the job or for that matter any otherconduct thatWehr or others of the five had beenwarned against at the time. Also, if management hadbeen solely concerned on March 9 with simplystatement where, as here, it involved no threats or promises . ascribed bythe Act6 Insofar as the applicability of Sec 8(a)(4) is concerned Parsons'appearing to testify places him in the same pos-tion as he would have beenhad he in fact testified. SeeN L R B v Scrivener, d/b/a AA Electric Co,405US 117 (1972),N L R B v Dal-Tex Optical Company, Incorporated,310F.2d 58, 60-61 (C A. 5, 1962)1That "discrimination" under Sec 8(a)(4) embraces "all forms ofdiscrimination" including threats of discharge, see JohnHancock MutualLife Insurance Company v NLRB,191 F 2d 483 (C A D C, 1951)8There are unresolved issues, discussed below, concerning Archer's andKress' statusas supervisors or employees For purposes limited toconsideration of this issue only, we assume they are supervisors Neverthe-less,we find that the threats of discharge directed to them for givingreprimanding these individuals for the 2-hour ab-sences it could have done so without adopting anentirely new reprimand policy and without stressing,while handing out the reprimands, the three-repri-mands-and-you're-out theme.Here, as in the case of Stapleton's comments, thereappears an emphasis not on simply remedying asituation but rather on putting those who attendedthe hearing in fear of their jobs. Stapleton's com-ments reflect an inappropriate reaction to the allegeddereliction;management's reaction generally revealsan exaggerated overreaction to that dereliction. Insum, then, we believe it is apparent that Respon-dent's conduct on March 9 was not intended toremedy what it considered employee misconduct butrather was intended in whole or in part as retaliationagainst Archer, Wehr, Allbritain, Parsons, and Kressbecause of their appearing as union witnesses at therepresentation hearing the previous day. Conse-quently, as such retaliatory action would clearly tendto restrain and coerce the five with respect toparticipating in the various proceedings establishedby the Act to protect and give meaning to employees'secured rights, we find that the following conduct ofRespondent violated Section 8(a)(1) and (4) of theAct: 7(1) Stapleton's threat to employee Wehr and hissimilar threat to Archers and Parsons,9 concerningon-the-job surveillance and possible discharge, assuch threats were made in response to the individualsappearing as union witnesses at the representationhearing;(2) Stapleton's comment to Archer on March 9 tothe effect that he, Archer, would be going beforeStapleton, as such comment was, we find contrary totheAdministrative Law Judge, a clear threat ofdischarge occasioned-and no other explanation waseven proffered-by Archer's appearing as a unionwitness;(3)Garrett's telling Allbritain, on handing him hiswritten reprimand, that "Two more of these andyou're out," as that statement was a threat ofdischargemade as a result of Allbritain's havingappeared as a union witness; and(4)Respondent's giving Archer, Wehr, Allbritain,testimonyat the Board hearing are unlawful under Sec 8(a)(I) as suchdiscriminationagainst supervisorypersonnel infringes on the right of rank-and-file employees to "a congressionally provided,effective administrativeprocess "N L R B v Southland Paint Company, Inc,394 F 2d 717, 720-721(C A 5, 1968);and cases cited inIn. 14 below Consequently, our findingshere insofaras they relate to Archerand Kress are limited to Sec 8(a)(1)9 Initially,theRespondent contended Parsons wasa supervisorHowever, the Administrative Law Judge foundhim to be anemployee andthe Respondent filed no specificexceptionto that findingWe do not deemthat Respondent's general exceptionto all the Administrative Law Judge's"adverse findingsof fact and conclusionsof law" properlyraised the issueof Parsons'supervisorystatus See Board's Rules and Regulations, Series 8,as amended, Sec 102.46(b) FUQUA HOMES (OHIO),LvC.401Kress, and Parsons written reprimands ostensibly forbeing absent from 7 to 9 on the morning of March 8but in fact given, we find, as part of its retaliatorycampaign against the five for having appeared asunion witnesses.10We also find contrary to the Administrative LawJudge that Respondent further violated Section8(a)(1) through Stapleton's questioning Parsons on oraround March 9 concerning what he would have saidifhe had been called to testify at the March 8hearing.Such questioning was an unwarrantedintrusion by Stapleton into Parsons' union-relatedactivities and his right freely to participate in Boardproceedings and, in the coercive atmosphere createdby Respondent's conduct against Parsons and othersfor appearing as union witnesses on behalf of theUnion, constituted, we find, interference, restraint,and coercion under Section 8(a)(1) of the Act.The Alleged Unlawful DischargesArcher was discharged on April 12 and Wehr onMay 11 because, Respondent contends, of their eachhaving accumulated three written reprimands. TheAdministrative Law Judge found Archer's dischargeto be unlawful on the ground that two of his threereprimands were undeserved;Wehr's discharge hefound lawful because all three of his reprimandswere, he concluded, warranted. We agree with theRespondent that the distinctions the AdministrativeLaw Judge draws between the two are whollyunrealistic.However, contrary to the Respondent'sposition,we find both of the discharges wereunlawful as having been motivated, at least insubstantial part, by Archer's and Wehr's appearingas witnesses for the Union at the March 8 representa-tion hearing.The first of the three written reprimands accumu-lated by the two were those handed out on March 9assertedlybecause of the 7 to 9 a.m. absencesoccurring the previous day.We have found thesereprimands unlawful. Consequently, as Archer's andiuThe Administrative Law Judge found Archer's reprimand to beunlawful as it was motivated, he held, by Archer's union activities Inadopting that result, we do not adopt his reasons for so finding In reachinghis result,the Administrative Law Judge held that Archer had beer xcusedfor the hours of 7 to 9 on March 8 This conclusion must rest on Stapleton'scomment at the meeting he called on March 7 of Archer, Wehr, and Parsonsat which, in answer to their statement they could nct work from 7 to 9 a mthe next day, he replied, "if you can't, you can't", or as Parsons testified, hesimply stated, "All right " But if Archer had permission, then it would seemnecessarily to follow that so did Wehr and Parsons But that was not theAdministrative Law Judge's finding, and we are not prepared to concludethat Stapleton's language was a clear grant of permission Yet at least it wasa rather noncommittal response which certainly seemed to suggest nostrong, firm opposition to the three being absent all of the next day, andrepresented a relaxed position quite inconsistent with,and in contrast to,Stapleton's conduct on March 9 when, in handing out the reprimands, hethreatened various persons with discharge. This change in Stapleton'sattitude does, in our view, reflect adversely upon the good faith of hisWehr's discharges were at least in part caused bythese unlawful reprimands, the discharges were, wefind, themselves unlawful. However, a finding ofillegality here need not be left to rest solely on thatground, for it is, we believe, evident that Respon-dent'sconductwith respect to the reprimandssubsequently given Archer" and Wehr reflects aprimary concern not with their conduct but ratherwith buildinga caseagainst them to justify theireventual discharge, assertedly under the three-repri-mand rule.Archer's third reprimand andWehr's secondinvolved a common incident on April 10 in whichthey were alleged to have engaged in "horseplay"while fetching some cardboard for installation on amobile home they were working on. Foreman Weber,Stapleton's successor, testified he helped the two cutthe cardboard and roll it up and then observed themas they carried it some distance through the plant totheir work station. He further stated that during theirtripback they engaged for the whole distance inhorseplay, culminating in one of them standing on anend of the cardboard with the other jerking it outfrom under him and causing him to fall. Throughoutthe whole incident, Weber, who according to his owntestimony was only 2 or 3 feet from the two, saidnothing to them except to ask if the fallen one washurt, and when it was done left them. Sometime laterhe went to his office, wrote up the two for engagingin "horseplay," and then called them into the officeand handed them the written reprimands. NeitherArcher nor Wehr, according to Weber, offered anydefense to the reprimands. As for their own testimo-ny, the two denied they had engaged in anyhorseplay, but did testify that while carrying thecardboard Archer fell when he stumbled over anopen tool chest on the floor.The Administrative Law Judge did not resolve theconflict in testimony. Rather, he held in effect thatwhether or not Archer and Wehr engaged inhorseplay Weber believed they did, and thus Weberwas acting in good faith and not for unlawful reasonsMarch9 conductand thus provides additional support for our conclusionthat the reprimands were not given for the reason statediiArcher's second written reprimand was for failing to call in on March28 that hewas going to be absentthat day Archertestifiedthat he had hissister call in for him and that she told him shehadWeber, Archer'ssupervisor,claimed he never received a call on thatday The AdministrativeLaw Judge concluded that Archer's sister had indeed called in and that inconsequenceArcher's secondrepnmand,like his first, was unwarrantedWeagreewith the Respondent that there is no evidenceto support theAdministrative Law Judge's conclusion that the sistercalled inAll wehave is Archer's testimony that she said she did and that is clearlyhearsayas to the ultimate fact The sister did not testifyConsequently,we do notfind thatthe callwas made However, we reach no conclusion as to whetheror not Archer'ssecond reprimand was justifiedforWeber assertedlypredicatedissuance of the reprimandon the groundno call was madedirectly tohim. Nevertheless,he conceded that the writtenrule did notrequire telephoning one's foreman but rather just calling in, and theacceptedpractice appears to have involved just that and no more 402DECISIONSOF NATIONALLABOR RELATIONS BOARDwhen he reprimanded them.We find this resultunwarranted.Weber himself testified that throughoutthe periodof the above incident he was only a few feet fromArcher and Wehr. Consequently,hemust haveknown what was going on unless it is supposed thathe was not paying attention,a supposition quite atvariance with his testimony.In these circumstances,we see no basis for concluding,as did the Adminis-trative Law Judge,that whatever the factscoveringArcher's andWehr's conduct Weber in truththoughtthey were engaged in horseplay and acted according-ly.Rather we conclude that,as he himself insisted, heknew what was going on. Indeed,he testifiedthat thetwo were in fact "horsing"around.We are alsoskepticalof this claim,for as described,Weberobserved the two closely during the incidentand theyknew he was watchingthem. Yethe contends that,under these circumstances,and despite their assert-edly having beenpreviously criticized for horseplayon the job,they nevertheless openly engaged in suchproscribedconduct.We find theinherentprobabili-ties of the situation far more in keepingwith Archer'sand Wehr'sdenials of misconductthan with Wehr'sclaimof horseplayunder hiswatchful eye.Furthermore,even accepting Weber's testimonythatArcher and Wehr wereengaged inhorseplay-or accepting the AdministrativeLaw Judge'sconclusion thatWeber really believed theywere-wefind little to support the Respondent's position, for insuch circumstancesWeber's conductappears patent-ly suspect.Thus,reduced to essentials his testimonyisthat he observed misconductbordering on theunsafe,that he did nothing and said nothing at thetime to stop it or to criticize its perpetrators, and thathe thereaftersilently walked away only to hand outthe reprimands several hours later.Such behaviordoes not strike us as the conduct of a foremanparticularly concernedabout thealleged improperconduct of his subordinates.On the contrary,Weber's actions are more consistentwith the conclu-sion that he was notunduly concerned with thehorseplay-or that it in fact did not occur-butrather that he was mainly concerned with letting asituationdevelop or withcreatingone that wouldprovide a plausible justificationfor giving Archerand Wehr reprimands.Accordingly,we find no basisfor concluding,as did theAdministrative Law Judge,thatWeber was acting in good faith in reprimandingthe two.Quite the contrary,we find that the allegedhorseplay,whether or not it in fact occurred, was ineither case a pretextual basis forgiving Archer andWehr a reprimand reflecting Stapleton's threat toemployees that Respondent was goingtowatchclosely those who attended the hearingand on theirfirst littlemistake givethem written reprimands.The situation with respect to Wehr's third repri-mand involved some screws that somehow had fallenonto the floor.According to Weber's testimony, thescrews had to be picked up before a mobile homecould be moved along the production line; the screwspresented some hazards to employees walking in thearea;he asked Wehr four times to pick up thescrews;Wehr failed to do so;and, 2 hours after hislast request to Wehr,employee Kerns,without beingrequested to do so,picked up the screws.Shortlythereafter,Weber presentedWehr with a writtenreprimand for insubordination,suspended him, and3days later discharged him.Wehr,on the otherhand,testified thatWeber asked him to pick up thescrews,that he said he would as soon as he finishednailing up some siding, and that some 5 minutes laterwhen he was free Kerns had already done it. As forKerns, he testified he picked up the screws 5 to 15minutes after they spilled and thatWeber laterthanked him for doing so, adding,"That's all Ineeded."The Administrative Law Judge made no clearcredibility findings concerning the foregoing versionsof the incident where they are in conflict, but wouldseem to have accepted primarily that of Weber. Atleast,he concluded the reprimand was given forinsubordination.However,Weber's conduct, as hehimself describes it, again places in doubt the goodfaith of his own actions.Again,as in the horseplayincident,we are faced with a situation involving asomewhat hazardous condition and alleged miscon-duct by Wehr which,it is claimed,warranted givingWehr a written reprimand,but which, nevertheless,was not deemed sufficiently serious to evoke anyresponse from Weber,according to his own testimo-ny, to correct it for over a period of 2 hours. Oncemore Weber'sbehavior does not strike us as theconduct of a foreman particularly concerned aboutthe allegedly hazardous conditions or the allegedmisconduct of a subordinate.Instead it appears to bethat of a foreman mainly intent on being presentedwith a situation that would provide him with aplausible ground for issuing a written reprimand.Such a conclusion is wholly consistent with Kerns'uncontradicted testimony that after he picked up thescrewsWeber thanked him, adding the comment,"That's all I needed."However,from our close review of the record, webelieve thatWeber's testimony is almost inherentlyincredible,especially in view of its conflict withKerns' description of events which in all essentialsaccords with that of Wehr.Consequently, we aredisposed to conclude that the alleged insubordina-tion did not occur. But it is unnecessary to go thatfar, for whatever testimony is accepted it is clear, andwe so find, that the insubordination offered to justify FUQUA HOMES (OHIO), INC.403the reprimandwas, inour view, a pretext designed toenableRespondent to discharge Wehr.There remains one final, troublesome aspect toRespondent'sdefensetoArcher's and Wehr's dis-charges.It is claimed that Archer and Wehr weredischarged "pursuant to the Company's establishedpolicy" requiring discharge on receiving three repri-mands.However, neither Archer nor Wehr wasdischarged on receipt of their third reprimand: theywere suspended,and their discharges did not followuntilseveral days later. At that time, the reasonsgiventhem for their final separations were notascribed to the number of written reprimands theyhad accumulated. Thus, with respect to Archer,Webertestifiedthat, after giving Archer his thirdreprimand and suspending him, he thought thematterover and discharged Archer several days laterwhen he came to get his paycheck. Archer's testimo-ny,which, on this point, is not inconsistent withWeber's and is uncontradicted, was that when hecame infor his check he was met by Weber andGarrett 12who discharged him saying "that theycould not have anybody fooling around with horse-play." 13 As for Wehr's exit interview, he was simplytold that Respondent no longer needed him. Thus, inneither casewas the person told what is now claimedtobetherealreasonforhisdischarge.Thisinconsistency, though perhaps not of major dimen-sions,is,nevertheless,under the circumstances,further evidence that Respondent was not dealingcandidly with Archer and Wehr. Accordingly, wefind additional support for our conclusion reachedabove that the reasons advanced by Respondent inexplanation of Archer and Wehr's discharges werepretextual.In sumwe find that Archer and Wehr were notdischarged for accumulating three written repri-mandsnor for having engaged in any misconduct.On the contrary, we believe the record fully shows,and we so find, that they were discharged because oftheir prounion activities and especially because oftheir testifyingas union witnessesat the March 8representation hearing.Consequently,we furtherfind that the discharge ofWehr, a concededemployee, violated Section 8(a)(1), (3), and (4) of theAct.Archer's situation, however, presents a problem.The Respondent, as we have mentioned, contends12Garrettdid not testify.13Of course,if that were the real reason thenpresumably Wehr alsoshould have been discharged at that time as he was, accordingtoWeber,guilty of thesame horseplay.14N. L. R.B. v. SouthlandPaintCompany, Inc.,394 F.2d 717, 720-721(C.A. 5, 1968),finding an 8(a)(1) violation for demoting a supervisor torank-and-file status for supplying a Board agent with affidavits used inoppositionto the Company'sposition at a Board hearing. See alsoKingRadio Corporation v. N.L.R.B.,398 F.2d 14 (C.A. 10, 1968),finding an8(a)(l) violation in the discharge of a supervisorfor testifyingat a Boardthat Archer, being a group leader, is a supervisor. Ifthat is so, then his discharge, insofar as it was basedsolely on his union activities would not, of course, beunlawful. The Administrative Law Judge, however,found Archer to be an employee and, in concludinghis discharge was unlawful, rested his result in partupon that finding. But as explained below, theAdministrativeLaw Judge erroneously excludedcertain testimony which the Respondent sought tointroduce in support of its claim that Archer was asupervisor.We cannot on the record now before us,therefore, affirm the employee finding with respect toArcher. However, it is well established that employeerights under the Act include "the right to have theprivileges secured by the Act vindicated through theadministrative procedures of the Board." Conse-quently, discrimination against supervisors for testi-fying before the Board, or otherwise cooperating inBoard proceedings, "directly infringes the right ofrank-and-file employees to a congressionally provid-ed, effective administrative process" and thus vio-lates Section 8(a)(1) of the Act.14 Therefore, as asubstantial factor causing Respondent to dischargeArcher was, as we have found, his participating as aunion witness at the March 8 representation hearing,we find that, whether Archer is ultimately deter-mined to be an employee or supervisor, his dischargein either case violated Section 8(a)(1) of the Act andthat a full and proper remedy requires that he beordered reinstated to his former position of employ-ment.15As a result of this finding, therefore, it isunnecessary for us to defer final determination of theunfair labor practice allegations respecting Archeruntil after further hearing on his alleged supervisorystatus, is ordered below, in connection with therepresentation portion of this proceeding.CONCLUSIONS OF LAW1.The Union is a labor organization within themeaning of Section 2(5) of the Act.2.Respondent is an employer within themeaningof Section 2(2) and is engaged in commerce asdefined in Section 2(6) and (7) of the Act.3.By threatening James Archer with dischargeand by giving him a written reprimand for participat-ing in a Board hearing, Respondent has engaged inhearing and in the discharge of another for indicating a willingness to testifyin such hearing;N.L.R.B. v. Electro Motive Mfg.Co., Inc.,389 F.2d 61 (C.A.4, 1968), affirming a Board 8(aXl) finding based on the discharge of asupervisor for giving a signed statement to a Board agent that he, thesupervisor, had unlawfully threatened certain employees; andOilCity BrassWorks v. N.L.R.B.,357 F.2d 466 (C.A. 5, 1966),finding an 8(a)(1) violationin the refusal to recall a supervisor from layoff for having testified adverselyto thecompanyat a Boardhearing.15N.L.R.B. v. ElectraMotive Mfg. Co., supra. 404DECISIONSOF NATIONALLABOR RELATIONS BOARDunfair labor practices within the meaning of Section8(a)(1) of the Act.4.By threatening employees with discharge andby giving them written reprimands for engaging inunion activities and for participating in a Boardhearing, Respondent has engaged in conduct viola-tive of Section 8(a)(1) and (4) of the Act.5.By coercively interrogating employee CarlParsons concerning what testimony he would havegiven if called to testify at a Board hearing,Respondent has violated Section 8(a)(1) of the Act.6.By discharging employee Ronald Wehr forengaging in union activities and for testifying at aBoard hearing,Respondent has violated Section8(a)(1), (3), and (4) of the Act.7.By discharging James Archer for testifying at aBoard hearing,Respondent has violated Section8(a)(1) of the Act.8.The above-described unfair labor practices areunfair labor practices within the meaning of Section2(6) and (7) of the Act.THE REMEDYWe adopt basically the remedy as set forth in theAdministrative Law Judge's Decision with, however,the following additions and modification. We shallorder that Ronald Wehr, as well as James Archer, bereinstated and made whole in the manner and to theextent set forth for Archer in that section of hisDecision entitled "The Remedy."In view of the Respondent's multiple violations oftheAct, including unlawful discharges, we find inagreement with the General Counsel, but contrary tothe Administrative Law Judge, that a broad order isfully warranted and we shall so provide.The Representation ProceedingAs described above, the election was held on May25, 1973. The Union received 20 votes, 16 wereagainst it, and 10 ballots were challenged. TheEmployer filed timely objections to conduct affectingthe results of the election and on June 27, 1973, theRegional Director issued his order directing that ahearing be held on the issues raised by the challengesand objections and consolidating the representationcasewith the unfair labor practice case. TheRegional Director's order specified,inter alia,thatthe Administrative Law Judge in his Decision makerecommendations as to the disposition of the issuesraised by the challenged ballots and the Employer'sobjections.As we have already mentioned, theAdministrative Law Judge ruled on all the challengesbut in his Decision failed to give any considerationwhatsoever to the Employer's objections.The challenged ballots:There were 10 challengedballots.Eight of these were the ballots of groupleaders James Archer, Stanley Greathouse, CarlParsons,Robert Rossiter,Mitchell Perkins, FredKress, Dave Matthews, and James Reed which werechallenged by the Board agent on the ground thattheir supervisory status was in issue atthe time of theelection.The ballots of Ronald Wehr and RobertFlowers were challenged, respectively, by the Em-ployer and the Union on the basis that they were nolonger employees on the date of the election.The Administrative Law Judge concluded thatMatthews, Rossiter, Perkins, Kress, and Greathousewere supervisors and thus ineligible. The Unionexcepted to these conclusions with respect to Perkinsand Kress, but no exceptions were filed with respecttotheothers.Accordingly, in the absence ofexceptions thereto, we adopt the Administrative LawJudge's recommendations to sustain the challenges tothe ballots of Matthews, Rossiter, and Greathouse.The Administrative Law Judge also recommendedthat the challenge to Wehr's ballot be sustained as hehad been lawfully discharged prior to the election.However, in view of our finding above that Wehr'sdischarge was unlawful, we find that Wehr was anemployee and thus an eligible voter on the date ofthe election.Accordingly, we hereby overrule thechallenge to his ballot.The Administrative Law Judge, for various rea-sons,concluded that the challenges to the ballots ofArcher, Parsons, Reed, and Flowers were withoutmerit. The Employer excepts to this conclusion withrespect to Archer; there are no exceptions to theothers.Accordingly, in the absence of such excep-tions,we adopt the Administrative Law Judge'srecommendations that the challenges to the ballots ofReed, Parsons, and Flowers be overruled.There are thus at this stage of the proceeding threechallenged ballots still in dispute-those of Archer,Kress, and Perkins-and four overruled challengedballots-those of Wehr, Parsons, Reed, and Flowers.Irrespective of their designation, the ballots of thelast-named four employees cannot, if counted,resolve or render moot the issues raised by the yetdisputed challenges or by the Employer's objections.Consequently, a remand limited to opening andcounting those ballots would serve no useful purposeat this time.As to the remaining disputed challenges, Archer,Perkins, and Kress are all group leaders which, as thecurrent record shows, entails their having someresponsibilities for seeing that the work of theirgroups, composed of two to possible as many as nineemployees, is done properly and on time. It can besaid that in general the Employer maintains thatthese group leaders exercise responsible directionand also have certain other supervisory powers. The FUQUA HOMES (OHIO), INC.405Union contends that the work of these group leadersisessentially routine and does not involve theexerciseof any supervisory authority. As notedpreviously theAdministrativeLaw Judge foundArcher to be an employee and Perkins and Kress tobe supervisors.With respect to Archer and Perkins, the Employer,in support of its position that they were supervisors,sought to place in evidence testimony by employeesinArcher's and Perkins' groups for the purposegenerally of showing what the group leaders did onthe job, what they said to employees in their groupsconcerningthe quality of their work, and basicallywhat was the relationship between the group leaderand employees in the group. The Administrative LawJudge, however, took the position that a groupleader's supervisory status could not be establishedthrough the testimony of an employee under him butonly through that of a superior. Consequently, upontheUnion's objections, he barred rank-and-fileemployees from testifying with respect to the on-the-job activities of Archer and Perkins. In doing so, wefind he acted erroneously and committed clear,prejudicial error both with respect to their not beingallowed to testify as to such matters and in notadmitting their testimony to that effect into therecord. The employees were competent to testify towhat they knew about the duties of Archer andPerkins;and there can be no doubt that suchevidenceisgermanewith respect to the supervisorystatus of an individual. Accordingly, the ruling of theAdministrative Law Judge barring such testimonyand its admission as record evidence is herebyreversed.The supervisory issue concerning Kress does notinvolve the foregoing evidentiary ruling as theEmployer did not seek to introduce testimonyconcerning Kress' supervisory status through rank-and-file employees. Consequently, the issues raisedby the Union's exceptions to the Administrative LawJudge's finding that Kress is a supervisor can bedecided on the record before us (except as theevidence in the remand hearing might indirectly bearon his status). Nevertheless, as we shall remand therepresentation case for,inter alia,further hearing, weshallpermit the parties to introduce any otherevidence they may have to present concerning Kress'status,and we shall defer passing on his status at thistime.The Employer's objections:The Employer filed 14numbered objections. The Administrative Law Judgeas stated,did not pass on any of them. The GeneralCounsel and Employer except to his failure to do so16See,e.g.,Turner's Express,Incorporated189 NLRB 106, enforcementdenied 456 F.2d 289(C.A. 4, 1972).17The rulings upheld certain objections made by the Union. Theand their exceptions in this regard are plainlymeritorious.The Employer also excepts to certain rulings of theAdministrative Law Judge at the hearing which itclaims effectively and improperly prevented it fromdevelopingits case insupport of its objections. Therulings complained about did preclude the introduc-tion of testimony concerning the extent and type ofactivityby alleged supervisors during the criticalperiod in support of the Union's organizingactivities.Such testimony was patently relevant16 and admissi-ble and the Administrative Law Judge'srulingsexcluding the testimony was, we find, prejudicialerror.17In view of all the foregoing,it isnecessary that therepresentationcasebe remanded for further hearingbefore theAdministrativeLaw Judge and forissuanceby him of a supplemental decision coveringthe challengedballot issues outlined above, and theissues raisedby all of the Employer's objections.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,FuquaHomes (Ohio), Inc., Caldwell, Ohio, itsofficers, agents, successors, and assigns, shall:1.Cease and desist:(a)Giving employees written reprimands andthreatening them with discharge because they engagein union or other protected concerted activity.(b)Giving employees or supervisors written repri-mands and threatening them with discharge becausethey appear at a Board-conducted hearing forpurposes of testifying or because they testify at suchhearing.(c)Coercively interrogating employees concerninghow they would testify at a Board hearing.(d)Discouraging membership in or activities onbehalf of United Steelworkers of America, AFL-CIO,or any other labor organization,by dischargingemployees for engaging in protected union and otherconcerted activities.(e)Discriminating against employees by discharg-ing them for having testified at a Board-conductedhearing.(f) Interfering, restraining, and coercing employeeswith respect to their rights protected under the Actby discharging supervisors for having testified at aBoard-conducted hearing.(g) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theirAdministrative Law Judge did not explain on what basishe upheld theobjections and the Union offered no basis for objecting. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDrights of self-organization, to form, join, or assist theUnited Steelworkers of America, AFL-CIO, or anyother labor organization, to bargain collectivelythrough representatives of their own choosing, toengage inconcerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion, or to refrain from engaging in all such activities.2.Take the following affirmative action whichthe Board finds is necessary to effectuate the policiesof the Act:(a)Offer Ronald Wehr and James Archer immedi-ate and full reinstatement to their former positionsor, if such positions no longer exist, to substantiallyequivalent ones, without prejudice to their seniorityor other rights or privileges enjoyed by them, andmake them whole for any loss of pay they may havesuffered by reason of Respondent's discriminationagainst them, with interest at the rate of 6 percent, asprovided in the sections of the Board's and Adminis-trative Law Judge's Decisions entitled "The Reme-dy.—(b)Preserve and, upon reasonable request, makeavailable to the Board or its agents, for examinationand copying, all payroll records, personnel recordsand reports, and all other records necessary toanalyze the amount, if any, of backpay due under theterms of this Order.(c) Post at its premises at Caldwell, Ohio, copies ofthe attached notice marked "Appendix." 18 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 9, after being duly signed byRespondent's authorized representative, shall beposted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter,in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for Region 9, inwriting,within 20 days from the receipt of thisDecision, what steps the Respondent has taken tocomply herewith.IT IS FURTHER ORDERED that the record in thisconsolidated proceeding insofar as it relates to Case9-RC-9948 be, and it hereby is, reopened, and that afurther hearing be held before Administrative LawJudge James V. Constantine for the purpose ofreceiving additional evidence relevant to the supervi-sory status of James Archer and Mitchell Perkinsand to Respondent-Employer's objections.IT IS FURTHER ORDERED that this proceeding be,and it hereby is, remanded to the Regional DirectorforRegion 9 for the purpose of arranging such.further hearing, and that the said Regional Directorbe, and he hereby is, authorized to issue noticethereof.IT IS FURTHER ORDERED that, upon the conclusionof the supplemental hearing, the Administrative LawJudge shall prepare for Case 9-RC-9948 and serveon the parties a supplemental decision thereincontaining findings of fact, conclusions of law, andrecommendations concerning the supervisory statusof Archer and Perkins and the merits of Respondent-E_mployer's objections, and that following the serviceof such supplemental decision upon the parties, theprovisions of Section 102.46 of the Board's Rules andRegulations, Series 8, as amended, shall be applica-ble.18 Inthe event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees that:WE WILL NOT give our employees writtenreprimands or threaten them with dischargebecause theyengage inunion or other protectedconcerted activities.WE WILL NOT interrogate employees concern-ing how they would testify at a Board hearing.WE WILL NOT discourage membership in oractivities on behalf of the United Steelworkers ofAmerica, AFL-CIO, or any other labor organiza-tion,by discharging employees for engaging inprotected union and other concerted activities.WE WILL NOT give employees or supervisorswritten reprimands or threaten them with dis-charge or discharge them because they appear athearings held by the National Labor RelationsBoard for purposes of testifying, or because theydo testify, at such hearing.WE WILL NOTinterferewith, restrain, or coerceemployees with respect to their rights protectedunder the Act by giving supervisors writtenreprimands or by threatening them with dischargeor by discharging them because they testify atBoard hearings.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexerciseof their rights of self-organization, toform, join,or assisttheUnited Steelworkers ofAmerica, AFL-CIO, or any other labor organiza-tion, to bargain collectively through representa- FUQUAHOMES(OHIO),INC.407tives of their own choosing,to engage in concert-ed activities for the purpose of collective bargain-ing or other mutual aid or protection,or to refrainfrom engaging in all such activities.WE WILL offer James Archer and Ronald Wehrimmediate and full reinstatement to their formerpositions or, if such positions no longer exist, tosubstantially equivalent ones,without prejudiceto their seniority and other rights and privilegesenjoyed bythem,and make them whole for anyloss of paythey may havesuffered by reason oftheir discharges,with interest at the rate of 6percent per annum.All our employees are free to become,remain, orrefuse to become or remain members of said UnitedSteelworkers of America,AFL-CIO, or any otherlabor organization.FUQUAHOMES(OHIO),INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered,defaced,or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,Federal Office Building,Room 2407,550 Main Street,Cincinnati, Ohio 45202,Telephone513-684-3686.DECISIONSTATEMENT OF THE CASEJAMES V.CONSTANTINE,Administrative Law Judge: Thisis a consolidated case consisting of an unfair labor practicecase and a representation case brought under the NationalLabor RelationsAct, 29 U.S.C. 150,et seq.In the unfairlabor practice proceeding,Case 9-CA-7739,a charge wasfiled on April 30, and an amended charge onMay 21, 1973,againstFuqua Homes(Ohio),Inc.,herein called theRespondent or the Employer,by UnitedSteelworkers ofAmerica,AFL-CIO,herein called the Union. Upon suchcharge and amended charge the General Counsel of theNational Labor Relations Board,by the Acting RegionalDirector of Region 9 (Cincinnati, Ohio),issued a com-plainton June27,1973,alleging in substance thatRespondent committed unfair labor practices violatingSection 8(a)(1), (3), and(4) and affecting commerce asdefined in Section 2(6) and(7) of the National LaborRelationsAct, herein called the Act.Respondent hasanswered admitting some facts but denying that itcommitted any unfair labor practices.In the representation case,9-RC-9948,the Union filedwith the Board a petition to be certified as the bargainingrepresentative of the Employer's employees in a specifiedunit.At the election held on May 25,1973,the ballots of 10voterswere challenged. In addition,the Employer filedtimely objections to the conduct of the election and toconduct affecting the results of the election.On June 27,1973, the Acting Regional Director directed a hearing onthe issues raised by said challenges and objections beforean Administrative Law Judge and a decision thereon bysaidAdministrative Law Judge.On said June 27, saidActing Regional Director further ordered that the hearingon the above unfair labor practice case be consolidatedwith the hearing on said challenges and objections; and healso ordered that after said Administrative Law Judge hasissuedhisdecision that the representation case betransferred to and conducted before the Board.Pursuant to due notice this consolidated case came on tobe heard,and was tried before me,at Cambridge,Ohio, onAugust 28,29, and 30,1973. All parties were represented atand participated in the trial and had full opportunity tointroduce evidence,examine and cross-examine witnesses,filebriefs,and present oral argument.Briefs have beenreceived from all parties.In the unfair labor practice case the issues are:1.Whether Respondent threatened employees withdischarge for engaging in union activity.2.Whether Respondent gave written reprimands to,and also discharged,James Archer and Ronald L. Wehrfor giving testimony in a Board proceeding.3.Whether James Archer is an employee or a supervi-sor;and, if an employee,whether he was dischargedlawfully or for his union sympathies,membership, andactivities.4.Whether Ronald Wehr is an employee or a supervi-sor;and,ifan employee,whether he was dischargedlawfully or for his union sympathies,membership, andactivities.In the representation case the issues are:1.Whether the challenges to the 10 voters, or any ofthem,are meritorious.2.Whether the objections,or any of them,should besustained.Upon the entire record in this case,and from myobservation of the demeanor of the witnesses,Imake thefollowing:FINDINGS OF FACTI.AS TO JURISDICTIONRespondent,an Ohio corporation,is engagedat Cald-well,Ohio,inmanufacturing mobile homes. During theyear preceding the issuance of the complaint herein, arepresentativeperiod,itpurchased goods andproductsvalued in excess of $50,000 directly from points outside theState.I find that Respondent is an employerwithin themeaning of Section 2(2) and is engaged in commerce asdefined in Section 2(6) and(7) of the Act,and that it willeffectuate the purposesof the Actto assert jurisdictionherein. 408DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE LABORORGANIZATION INVOLVEDThe Unionis,and at all times material has been,a labororganization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABORPRACTICESA.General Counsel's Evidence1.The discharge of Ronald L. WehrRonald Wehr was hired by Respondent about September10, 1972,as a metalsmith in its metaldepartment.Hissupervisorat that time was Greg Stapleton. Later oneWeber replaced Stapleton as his supervisor. In late January1973, he aided the Union, "as an organizerfor" it, bypassingoutstickers,bumper stickers, pocket-savers,pencils,and badges, and by wearingstickers,badges, andpocket-saverson his clothes. At the time the Union wasconducting an organizingdrive at Respondent's plant.About January 22, 1973, in theevening,he attended aunion organizational meetingheld in Caldwell, at which hesigned a unioncard. He also invited a couple of employeesat theplant to thismeeting.In addition, he attended allsubsequent meetings, about fiveor six in all.On February 22, 1973, he reported that he would be offthe nextday to Greg Stapleton, his foreman, telling thelatter it becamenecessaryas he was toattend an NLRB"labor relations hearing forthe Union" on February 23. AsStapleton said nothing in response,Wehr did go to thathearing.Wehr also attended another NLRB hearing aboutMarch 8, this beinga continuationof that on February 23.On March 7 he also reported off for the next day toStapleton, but the latter said nothing. It was stipulated thatthesewererepresentationhearingsheld in Case9-RC-9948.In theafternoon ofMarch 7, Production ManagerAndrew Garrett told Wehr that Wehr would have to workfrom 7 a.m. to 9 a.m. the nextday. But Wehr replied that,as he had to "meetwith my lawyer that morning before thehearing" hewould not be able to work at all on March 8.Garrett insisted that if Wehr failed to work from 7 to 9 a.m."it would be an unexcused absence." Wehr did not work atall on March 8, but, instead, went to the hearing that dayand testified as a witnessfor the Union. It was held at 10a.m. in Caldwell, about three-fourths of a mile from theplant.About March 9, 1973, when Wehr went to get his checkthat eveninghe found thathis was missing.Upon askingForemanStapleton for its whereabouts the latter repliedthatWehr would have to go to Stapleton's office to receiveit.SoWehr went to that office. Thereupon StapletonhandedWehr a written reprimand "for an unexcusedabsence" on March 8 from 7 to 9 a.m., and requested Wehrto sign it.Wehr thensigned it. (See G. C. Exh. 2.) Stapletonalso toldWehr on this occasion that "the company and[Stapleton] were out to get everyone of us that went to thehearing. . . . They was going to watch everything we did,and the first little mistake they were going to write us upfor it,and afterthree reprimands we would be fired." PriorIIn his affidavit to the General Counsel of the Board Wehr asserted thatWeber did not instruct him to pick up the screws, but Wehr on the standto this Wehr had never received a reprimand while workingforRespondent. On the other hand he had been compli-mented by his superiors for "doing real good work."About April 10, 1973, Wehr, while carrying heavycardboard about 12 feet long with James Archer, bumpedinto a scaffold and tripped over a toolbox which lay in hispath. About quitting time that dayForeman Bobby WeberhandedWehr another written reprimand for horseplaycausing this bumping and falling. Wehr protested that itwas not horseplay because he hurt his back in this incidentand had to consult a doctor therefor.On May 8, 1973, Foreman Weber "started riding us assoon as we got to work . . . . He rode us all that morning."Shortly after luncheon that day the leg of the table onwhich Wehr had placed his tools fell off, so that the tablefelland some screws and his tools fell to the floor.Although he picked up the tools he "paid no attention to"the screws "because there's always screws and nails andeverything laying on the floor. So I just went right back towork." Soon Weber "came around" and directed Wehr "topick up those screws." As Wehr "was right in the middle ofnailing a piece of siding [and] standing up on the table," hereplied that he would comply with this order as soon as hecompleted nailing the siding. About 3 or 4 minutes laterWehr observed Kerns and Martin sweeping the floor, sothat said screws had thus been removed by the time Wehrfinished his task.Wehr testified that "they [always] sweepthe floor before they move every coach," and that a coachwas moved past his work station very soon after his screwswere swept up.'Soon Foreman Weber asked Wehr to come to Weber'soffice.Upon arriving there Wehr was presented with awritten reprimand by Weber "for not following instruc-tions . . . disobeying orders . . . [for not] picking thosescrews up." Thereupon Weber suspended Wehr "untilfurther notice and to come back Friday to pick up" Wehr'spaycheck. On Friday, May 11, when Wehr went to theplant for his check, production manager Garrett andForeman Weber informed him that they no longer neededhim at Fuqua Homes. In a few minutes he was handed hisfinal paychecks.2.The discharge of James ArcherJamesArcher started working for Respondent onFebruary 7, 1972, as a metalsmith in its metal department,under Foreman Curt McDaniels. Later he was transferredto final finish under the same foreman. Sometime laterGreg Stapleton, and after that Bob Weber, became hisforeman, in the same department. From final finish he waspromoted to group leader while Stapleton was his foreman,and was so informed by Stapleton and ProductionManager Bob Amidon. They informed him that, as groupleader, his duties involved "to make sure everything wasdone, and it was to have a good looking coach when itcome out, and to see the people were busy, and to help outwhen I was needed." As such group leader he also receiveda wage increase of 10 cents an hour.Both before and after he became a group leader Archertestified,as recited in this paragraph, that Weberdid tell himto pick up saidscrews from the floor. FUQUAHOMES(OHIO),INC.409punched a timeclock and was paid by the hour. Inaddition, as such leader he devoted about 95 percent of hiswork day to "physical work activities" and 5 percent to"checking on materials and stuff like that." When anemployee was absent Archer, as group leader, "filled in forhim."When engaged in "physical work" as group leaderArcher dailyused staple guns,hammers, nails sets, saws,and drills, just as other employees used these same tools.But as group leader Archer lacked authority to hire or fire,or to recommend the same,or to transfer or recommendthe transfer of an employee from one department toanother,or to discipline or recommend the discipline of anemployee. Further, both Archer and the employees knew"what to do on a particular product" from a "productioncard" attached to the front of it, but he had no part inpreparing said card.About January 22, 1973, Archer attended a unionmeeting,and went to an additional four or five of them. Inaddition, he solicited employees to come to said meetingsand gave out union pocket protectors, bumper stickers,pencils, pins, and stickers to employees.AboutMarch 7, 1973, ArcherinformedProductionManager Andrew Garrett that he had to be off the nextday "because we had a hearing with the Union and theLabor Relations Board." Later that day Garrett instructedArcher to work from 7 to 9 a.m. on March 8 because "theyneeded [Archer] to work." Archer replied that he "had togo talk with the union lawyer" in the morning of March 8.Still later onMarch 7 AttorneyMiles,in the presence ofother officials of Respondent, interrogated Archer as to hisduties as a group leader.Then justbefore quitting time onMarch 7 Foreman Greg Stapleton asked Archer, Wehr,and Parsonsto work the next day but they replied theywere unable to do so "because we had to meet with ourlawyer the next day." Stapleton then said, "If you can'twork, you can't." On March 8 Archer testified on behalf ofthe Union in the Board hearing. Previously that morningabout 7:30 a.m. he met with Union Attorney Jaffey andUnion Organizers Weaver and Worthington.About 7:30 a.m. on March 9 Foreman Greg Stapletontold Archer that "there was no s.o.b. that was going tocause him to lose his job and that [Archer ] would be goingbefore [Stapleton] was, and that [Archer] would be back inWoodsvillemounting tires again." At quitting time thesame day, i.e., 3:30 p.m., Archer was told to go to hisforeman's office to receive hispaycheck. When he arrivedthere he was handed a written reprimand by ForemanStapleton in the presence of two other foremen andProductionManager Garrett. Prior thereto Archer hadnever received a reprimand.On March 19, 1973, Archer was ill. So he told his sister tocall in for him that he would be out that day on account ofsickness.She, as well as his mother,had sometimes socalled in for him in the past. However, Foreman BobWeber gave Archer a reprimand because Archer had notcalled in and that "it would be an unexcused absence." ButArcher replied that he had called in and would not sign thereprimand. Nevertheless he signed it "so [he] could get outof there." This was Archer's second reprimand.At quitting time on April 10, 1973, Archer received stillanother reprimand, this time "for horseplay duringworking hours.Danger to other employees." (See Resp.Exh. 2.)Circumstances surrounding this incident arerecited above in the testimony of Ronald Wehr,and neednot be repeated here asArcher'sversion substantiallycorresponds to that of Wehr. Archer denies he engaged inany horseplay. In addition Foreman Weber informedArcher that Archer was suspended until further notice andthat if Archer was not called by Friday to come in to pickup his paychecks. But at or about 6:30 p.m. on ThursdayWeber asked Archer to come to the plant. When he arrivedthereArcher was confronted by Weber and ProductionManager Andrew Garrett, both of whom said "theycouldn't have anybody fooling around with horseplay andthat they didn't want to hold [Archer] back fromsomething else better."On this occasion Archer wasdischargedby Foreman Weber.On cross-examination Archer admitted that he knew thatengaging in horseplay could result in his being terminatedand that"failure to call in was a violation of companyrules."He also testified that the NLRB hearing started at10 a.m. on March 8, and that he could drive to said hearingin "10-15 minutes."3.Alleged otherviolations of Section 8(a)(1) oftheActIn addition to the pertinent testimony of Archer andWehr, set forth above, evidence as recited below wasintroduced by the General Counselon this issue.Danny Allbritain was hired by Respondent in March orApril 1972, as a plumber under Supervisor Melvin Thomas.He left Respondent's employ in April 1973. On March 9,1973, the day after he testified in a Board representationproceeding, Allbritain and employee Fred Kress inquiredat the office why they did not receive their paychecks.Foremen Jerry Clark and Greg Stapleton and ProductionManager Andrew Garrett, to whom said question wasdirected, had them sign a reprimand and then handed themtheir paychecks and admonished them "two more of these[reprimands] and you're out." At the same time Allbritainwas handed a written reprimand for "not reporting to workfrom 7:00 a.m.until 9:00 a.m. March 8, 1973." (See G.C.Exh. 4.)In the forenoon of March 7, 1973, Allbritain and FredKress informed their supervisor, Jerry Clark, that theywould not work the next day. Nothing was said by Clark atthe time. At or about 3:30 p.m. on said March 7, Clark andProduction Manager Andrew Garrett told Allbritain andKress, "We'd like for you to come tomorrow . . . from 7a.m. to 9 a.m." When Allbritain replied that he had"reported off for the whole day" of March 8, Garrettremarked, "We've got to cut this stuff out, it's interferingwith our work . . . . It was cutting down production."Allbritain also attended the previous Board hearing in thesame caseand took the day off for that purpose, but he didnot testify then. Yet he was not reprimanded for notworking that day.Further,Allbritain explained that an employee whointended not to work on any day was "supposed to call inthatmorning before, I believe it was 7:00 o'clock. Theyhad it on the wall." He also stated that the hearing forMarch 8 was scheduled to open at 10 a.m., and that he 410DECISIONSOF NATIONALLABOR RELATIONS BOARDcould reach it in 3 or 4 minutes from the plant "if you don'tgo home and clean up." Finally, he admitted that he toldGarrett on March 7 that he was going to take off the entireday on March 8 and "didn't care what Mr. Garrett said atall."Carl Parsons was hired by Respondent in the first weekof August 1972, to build inwalls under Supervisor MelvinThomas. An adequate summary of his testimony follows.Later he was transferred to the job of a carpet layer. OnMarch 7, 1973, Parsons reported to Greg Stapleton thatParsons would be off on the next day. Stapleton replied"All right." Later Stapleton told Parsons that Parsonswould have to work from 7 a.m. to 9 a.m. on March 8 andthat he "could go from there to court." Parsons protestedthat he "had to be up there early in the morning . . . tomeet with the attorney." And Parsons did meet withAttorney Jaffey the morning of the NLRB hearing.Although Parsons attended the hearing at the Union'srequest he did not testify at it.On March 9, Stapleton asked Parsons if he had beencalled as a witness what Parsons would have testified onthe stand. Parsons replied, "I would just tell the truth."Later that day Stapleton told Parsons, Archer, and JimLawrence, "This was it . . . [I'd] be watching for [you] andthat the first mistake, [you] was out the door." Still laterthat day, when Parsons went to pick up his paycheck,Stapleton served him with a written reprimand for beingabsent from 7 to 9 a.m. on March 8. It is worded likeGeneral Counsel's Exhibit 4. Then Stapleton added thatParsons would be fired "after three" reprimands.B.Respondent's DefenseFrom January 1972 until late August 1973, Robert E.Weber worked for Respondent. A conspectus of histestimony follows. For some time he served as a groupleader.As such group leader he "had two other menunder" him and "was a leader for the men" who wereunder him.Additionally he "had the right to correct .. .and alsohad the authority to write reprimands"; heassignedwork; he "transferred employees from one job toanother";"had the dutyof releasingany employee whocould not do his job."InMarch 1973, Weber was promoted to foreman. In thiscapacity groupleadersJim Archer and Stanley Greathousereported to him.Sometime in lateMarch 1973, Weber"told [Jim Archer] what the responsibilities of the groupleaderwere."These included the authority to write areprimand on "anyone not contributing their load."Continuing, Weber testified that he issued more than onereprimand to Archer and Wehr and that he dischargedboth Archer and Wehr. On April 5, 1973, Weber gaveArcher a written reprimand for "not calling to reportabsence on3-26-73 to supervisor." (See Resp. Exh. 4.) Nordid anyoneelse call in onArcher's behalf on March 26.On April 10, 1973, Weber issued a reprimand to Wehrfor "horseplay during working hours. Danger to otheremployees." (See Resp.Exh. 5.) It is based on the sameincidentwhich resultedin the issuanceof a reprimand (seeResp.Exh. 2) by Weber to Archer. These two reprimandsare basedon the fact that Weber observed Archer andWehr "laughing,carrying on ... one stepped on the otherend of the paper and the other one jerked it and the otherone fell, and in the process of coming up the line .. .someone could have gotten hurt. . . . Archer was standingon the paper and Wehr pulled the paper out from underhim." Further,Weber insisted that he had in the past"warned or reprimanded" both Archer and Wehr "abouthorseplay ... quite frequently." Following "this particularreprimand"Archerwas first suspended and on thefollowing Thursday was terminated. But Weber did notcall Archer to the plant on that Thursday.On May 9, 1973, Weber issued another reprimand toWehr for "Refusal to follow orders. Suspended untilfurther notice." (See Resp. Exh. 6.) It was prompted as aconsequence of Wehr's "spilling of screws off the scaffold"and failing to pick them up after Weber four times told himto do so. About 2 hours later Kerns removed the screwsfrom the floor. As a result of this refusal Wehr wasdismissedby Weber the following Friday.On cross-examinationWeber stated he observed Archerdistributing union literature and wearing union insignia onhis safety helmet. Also, Archer gave him pencils carryingthe legend "Vote United Steelworkers." Additionally, oncross-examination Weber admitted that as a group leaderhe "basically followed a production order in doing whatwas to be done" and that he was a "working group leader"doing physical work 60 percent of the time. The other 40percent of the time he helped the two men working underhim by "working together with them ... under me." Healso stated that Respondent does not put out any writtenmaterial describing the duties of a group leader; and thatafterArcher was discharged no one replaced him as agroup leader.Respondent's cabinet shop foreman, Thomas Moore,testified in substance as follows. Group leader DavidMatthews was informed by Moore that the duties ofMatthews as such group leader included "responsibility forthe production that came out of the shop, and the qualitythat came out of the shop, and as he could write a personup, give them a reprimand, if he thought it necessary."Moore not only introduces new employees in his depart-ment to the group leader, but also explains to them to refertheir problems to such group leader. Such leader thenintroduces the new employees to the other employees. As agroup leaderMoore once issued a reprimand afterconsulting his foreman.Continuing,Moore affirmed that his group leader,Matthews, (a) "decides whose job it is to do, and then todiscuss it with me, and then that's who works overtime,"(b) "has the responsibility to keep the quality up" and (c)requires the employee who makes "mistakes or shoddywork" "to fix it or straighten it up, or whatever it mightbe." Also, before becoming a foreman Moore served as agroup leader. Then Matthews succeeded him as such groupleader, performing the same duties Moore had as suchleader.As such leader, Moore "was to take care of theshop, the production that come out of it, and the quality,and that I was responsible for what went on back there,and that if anyone need wrote up that I could do that." Asgroup leader,Moore and other such leaders attendedmeetings of foremen with management, but group leaderDave Matthews did not attend such meetings. However, FUQUA HOMES (OHIO), iNC.groupleadersJames Archer, Robert Rossiter,MitchellPerkins, Fred Kress, and Carl Parsons did attend suchmeetings.Finally,Moore averred that Matthews as groupleader could not excuse an employee from work during theday after said employee started the day unless Matthewsfirst"reported it to"Moore and obtained Moore'ssanction.Jerry Clark, another witness for Respondent, testified insubstanceas follows. Clark is the foreman in the framingdepartment. Three group leaders, Robert Rossiter, FredKress,and Mitchell Perkins, "reported to" him. When saidgroup leaders "had a problem with an employee not doingexactlywhat they wanted [the employee] to do" theytalked to Clark about it. Clark instructed them "to talkwith the employee. If it didn't help, write them up . . . fornot doing their work." Before being promoted to foreman,Clark worked as a group leader under Foreman MelvinThomas.Clark stated that Kress as group leader was over 6employees, Rossiter over 10 employees, and Perkins over 7employees. In addition, Rossiter "issued oral warnings" toemployees which Clark personally heard. Further, Clarkstated itwas his practice to introduce a newly appointedgroup leader to the employees and informed them thatsuch leader "will be telling you what to do and how to doit.And he's like if I was telling you." Thereafter the groupleader"moreor less has a full say over what [an employee]does in hisdepartment."At one time Clark served as a group leader. As such herecommended that an employee be discharged. As suchleader Clark also recommended the hiring of employeesbut only after Foreman Thomas asked for his opinion ofthem.Clark also attendedmeetingsof foreman withmanagement.Further, Clark testified that as a foreman heobservedJamesArcher, Fred Kress, Mitchell Perkins, andCarlParsons "distribute or display union literature toemployees at Fuqua Ohio." Finally, Clark stated thatgroup leaders "worked along the side of the group theyworked with ... . They assign to the men under themwhat they want them to do"; that group leaders punch atimeclock and are paid on an hourly basis; that foremen,but not group leaders, are provided with the companyparking spaces; that foremen enjoy a different health andaccident insurance program than that provided for groupleaders;that the group leaders are granted the sameinsuranceprogram extended to hourly paid employees;that an employee may not take off during working hours orfail to report to work without the approval of the foreman;that group leaders and employees, but not foremen, "sharein the same way" in a bonus plan.Another witness for Respondent, Larry Thomas, testifiedthat, as an employee in its finishing department, he wasintroduced by his foreman, Greg Stapleton, to his groupleader, James Archer. Thereafter Archer, as group leader,directed Thomas what jobs to perform. Later Thomashimself became a group leader, but no one challenged hisvote when he voted in the election in Case 9-RC-9948.Thomas also testified that in May 1973, he heard RobertWeber ask Ronald Wehr to "pick up . . . or clean up"some screws onthe floor. Replying that he didn't drop thescrews onthe floor,Wehr not only did not comply with411Weber's request but also stated that he would not pick upthe screws.Group leader Robert LeeRossiteralso gave testimonyon behalf of Respondent. A summary thereof follows.When he was made a group leader he was told by ForemanThomas and Production Manager Amidon that his dutiesas such leader were "to see that the work was done, and... to see that the quality and the quantity was put out."They also told him he could give oral or written warnings,"or could recommend a written warning," or "couldrecommend a firing of an employee. . .and the hiring ofan employee."He also could recommend a raise in pay foremployees and did do so at least three times. He alsorecommended a discharge. Then Thomas introducedRossiter to the employees as their group leader,informingthem that they would be working for Rossiter, that Rossiterwould be over them, and that if they needed anything tosee Rossiter about it.As a group leader Rossiter,togetherwith other group leaders and foremen,attended meetingswith ProductionManager Amidon. In some of thesemeetings,atwhich no employees were present,Amidontold the group leaders that they were responsible for thequality of the work and performance of any changes inwork orders.As noted above Rossiter did testify that he was vestedwith certain powers which he there described. He alsotestified that he reprimanded employees by obtaining awritten, signed reprimand from Foreman Thomas andhanding it to an employee; and often gave oral warnings toemployees and then reported such incidents to ForemanThomas.Respondent'sfinalwitness,Robert Amidon,itspro-duction manager from December 1971 to January 1973,gave testimony in substance as follows. He "set up thecomplete organization as far as the chain of command outin the plant. Also the disciplinary system." Describing suchchain of command, he declared that it was "similar to theArmy . . .first line were the group leaders, second line theforeman, third line myself."With the foreman, Amidonselected the group leader for a group of employees "basedon the person's ability to direct other people." Amongothers he recalled promoting to group leaders MitchellPerkins, James Archer, and Thomas Moore. Amidon alsostated new employees were given a handbook. (See G.C.Exh. 7.)When a group leader was appointed Amidon outlinedsuch leader's duties to him.Such duties included"makingsure that the group did the work that was required; that allpeople were kept busy; that the quality of the work thatwas produced was first rate. They were also responsible forrecommending anybody for raises; anybody for termina-tion or writing any written reprimands, either throughwriting them themselves or asking a foreman to do so." Healso reminded the group leaders,including Archer,Kress,Rossiter,Moore,and Perkins,at group meetings,of theirresponsibilitiesas such leaders.At least one of thosemeetings was called by group leader Rossiter.On thisoccasionRossiter complained that the foremen wereusurping his authority by dealing directly with employees.Allmeetings were attended by Amidon, foremen, andgroup leaders, but not by rank-and-file employees. Those 412DECISIONSOF NATIONAL LABOR RELATIONS BOARDattending such meetings discussed production problems,IV. THE RESPRESENTATION CASEquality problems, and quantity problems. At all suchmeetingsAmidon told the group leaders that they were theforemen's right hand.According to Amidon a group leader's responsibility, "asfar as discipline went, was equal to that of the foremenwith the exception of the fact that the Group Leader couldnot terminate an employee.He could recommend himbeing terminated...." Theyhad the authority to disci-plinean employee by writing a warning notice orrecommending such a notice to the foreman.Also "thegroup leaders could recommend an employee for a raise.... Further, Amidon asserted that he once treated thegroup leaders to a lunch and once to a dinner.But he alsoonce took to a lunch a group which included rank-and-fileemployees. Finally, he stated that if he observed a problemarisingin the plant he generally would not talk to theemployeeinvolved about it but, rather, took it up with thegroup leader or the foreman.On cross-examinationAmidon admitted thatno space isprovided in the handbook in evidence as General Coun-sel's Exhibit 7 to insert the name of the employee's groupleader,whereas said handbook does have a space precededby the legend "Your immediate Supervisor is Foreman." (See p. 4, G.C. Exh. 7.) In fact he statedthat an employee's group leader's name was never insertedin said handbook by Respondent. He also did not denythatRespondent had no written statement of a groupleader's duties or responsibilities.C.General Counsel's Rebuttal EvidenceJames Archer was recalled by the General Counsel as awitness inrebuttal.His testimony in this capacity may besuccinctly stated as follows.Initially,he insisted that no"managementofficial" told him he had the authority tohire or discharge,or discipline employees,or to recom-mend a discharge.But when as a group leader he was onceaskedabout Hupp, an applicant for employment who hadused his name as a reference,Archer recommended saidHupp.AlsoArcher testified that Foreman Stapleton,Archer's foreman,was over two other group leaders, andthatArcher was a group leader over five employees.However, when a layoff became necessary, and ForemanStapleton asked him what Archer thought about a certainemployee, Archer replied "it would be all right." Saidemployee was then let go.Continuing,Archer claimed he could not "send anemployee home for disciplinary reasons," and that hecould transfer an employee from one department toanother only when he "had instructions to." However,Archer conceded he had been specifically authorized todirect employees in his final finish department "to doparticular jobs within that department ... as [he] saw theneed arising."He also "filled in" for an absent employeeby doing such employee's work. But he lacked authority topromote employees or grant wage increases, or to recom-mend the same,or to give an employee permission to taketimeoff or to leave work early.A.Respondent's EvidenceIn presenting evidence in the unfair labor practice caseRespondent also adduced evidence in support of itsposition in the representation case.As this latter evidenceisrelated above as part of Respondent's defense in theunfair labor practice case,itneed not be repeated at thispoint.B.The Union's EvidenceDanny Allbritain worked under group leader RobertRossiter.In about October 1972, Rossiter told him thatwhen Allbritain first started to work Rossiter tried to gethim fired because he "wasn't doing too good," but thatRossiter later told him, in connection with an impendinglayoff, "I thinkwe're goingto keep you." Then in aboutFebruary 1973, Rossiter "just kept yelling, `get towork"'atAllbritain.When the latter suggested that Rossiter firehim if his work was unsatisfactory, Rossiter replied, "Ican't.,,Itwas stipulated at this stage of the proceeding thatRobert Flowers, whose vote was challengedby the Union,notified the employer prior to May 25, 1973, that he wasterminatinghis employment on May 25, that he punchedout at 4:30 p.m. on said May 25, and that after said May25 his employment at Fuqua Homes ceased.J.D.Kerns served as a group leader in the metaldepartment for about 2 or 3 months beginning aboutFebruary 1, 1972.When Kerns was appointed a groupleader Plant Manager Amidon told him that "three newguys[were]coming in Monday," that Kerns should "takeone ... and the other one would be working withStanley."But at no time was Kernsgiven any otherinstructions concerning his duties as a group leader. Whenan employee in his group was absent the foreman orproduction manager provided a substitute for such vacantjob, but otherwise Kerns had no authority (a) over anyemployee, or (b) to hire or fire or to recommend the same,or (c) to "adjust ... or handle" an employee's problem"with respect to the work."In fact Kerns devoted 95to 100 percent of his working time performing physicalwork on the job. According to Kerns, employees in hisgroup knew what work was to be done by reading a "hardcard" on a particular mobile unit, and they couldinterchange or "swap" jobs in the group by merely askinghim for permission to do so because"itdidn'tmake anydifference as to who did what .9'Kerns also witnessed an incident involving Ronald Wehrand some screws. Although Kerns"heard the table fall andthe screws went on the floor" he "didn't think nothingabout it."With two others Kerns, about 5 to 15 minuteslater,raised the fallen scaffold and also he personallypicked up between 100 and 150 screws which he placed ina little box on the table. Not long after this Foreman BobWeber thanked Kerns for picking up the screws. Kerns did,not know where Wehr was during this time.On cross-examination Kerns readily conceded that noone from management informed him that he had been FUQUA HOMES (OHIO), INC.413appointed a group leader.Nor did Kerns attend any=m_eetingscondu, ted by management for the group leaders.Another witness for the Union upon this branch of theconsolidatedcaseisJames Reed. A conspectus of histestimony follows.When asked on direct examination if heis a group leader Reed replied,"I asked James Purvis .. .about two or three weeks ago ... and he says, `I supposeyou are. You're making the top wage."' Reed first learnedthat he might be a group leader when his vote waschallenged at the electionof May 25, 1973. But up to thattime no onefrom the Company had informed him that hewas agroup leader. After Reed's vote was challenged Reedinquired of 'Production Manager AndrewGarrett as towhether Reed was a group,leader, but Garrett "didn't giveme a straight answer."At the trial, however, it wasstipulated thatReed is not.a group 'leader and that hisvote, may be counted.Mitchell Perkins, who started to work for Respondent inJanuary 1972, was made a group leader in mid-1972, whenhis foreman,Melvin Thomas, invited him to become one.Eight or nine worked in his group with him. But at thattime Thomas did not discuss with him what was requiredof Perkins as such group leader, nor did Thomas explain inwhat way the "job requirements [of Perkins] mightchange"in the role of group leader.Perkins also assertedthat 100 percent of his working time is devoted toperformingphysical work with the employees in his group.Nor does he tell such employees what work to do; theyascertain what to do from"production sheets . . . on theend of each coach." New employees were introduced bythe foreman to Perkins as their group leader, but theywould be trained by the other employees in the group.Finally, if any employee requested Perkins for permissionto leave work early he would refer them to the foreman"because Ididn't have the right to send them home."On cross-examination Perkins agreed that at meetings ofgroup leaders conducted by management such leaders wereinstructed that it was their responsibility (a) to get the workout in their departments, and (b) to see that such work wasof the proper quality. Also his foreman told employees "toperform work for [Perkins]just as if[the foreman] wasback there." And when the foreman isn't around "some-times" the employees "come to [Perkins] with theirproblems."Fred Kress became a group leader in Respondent's plantwhen his general foreman offered himthe job. (This andthe remainder of Kress' duties as group leader is takenfrom p.97 - 137of Resp. Exh. 8.)The only instructions hereceived as group leader was that he was "responsible formy men, to see that my work was completed and [1] tookorders from mygeneralforeman." But he did not possessany authority to hire, fire, recommend promotions, or toreprimand, or to adjust grievances. He is paid by the houras a group leader and works"right along with hourly paidemployees,"devoting 100 percent of his time to "doingproduction work." His only power over employees is to"tell them what to do and see that it's done." However, hedid attend company meetings for group leaders, and it's hisjob to keep everybody busy in his group.Another witness upon this aspect of the consolidatedcase is Carl Parsons, who was named a group leader inOctober1972, byProduction Manager Amidon.However,Amidon gave him no instructions as to the duties orresponsibilities attendant upon said position other than tosay that Parsons should keep busy the "two guys workingwith me"and to tell them what work to do. Parsons spendshis entire working time in doing physicalwork.Neverthe-less as group leader he attended meetings limited to suchleadersand foreman and from which rank-and-fileemployees were excluded.V. CONCLUDING FINDINGS IN THE COMPLAINT CASEIn arriving at the ensuing findings I have followed therule of law that the burden of proof is on the GeneralCounsel to establish the allegations of the complaint by apreponderance of the evidence, and that no burden restsupon Respondent to disprove such allegations.A.As to theReprimands Issued to'Ronald L. FehrIt ismy opinion that the three reprimands issued toWehr were not motivated by antiunion considerations and,therefore,do not contravenethe Act.I find that the firstsuch reprimand,given to him for not reporting to workfrom 7 to 9 a.m. on March 8,1973, was proper because hewas not excused for this period.It is true that he wanted tobe excused for the entireday ofMarch 8 to attend anNLRBhearing,and that he could not belawfullydisciplined for going to it.But said hearing,which startedat 10 a.m., was held only 3/4 of a mile from the plant, sothat he could easily have arrived thereby 10 a.m. if heworked until 9 a.m. as directed by his supervisors.Wehr insisted he could not have worked from 7 to 9 a.m.because he had to consult with his attorney in connectionwith the hearing which started at 10 a.m. But an employerneed not-grant time off to an employee to facilitate hisseeing a lawyer during the working time of such employee.It is up to the employee to make arrangements to beinterviewedby an attorneyduring nonworking time.Nor doI find that the reprimand given toWehr on April10, 1973,for horseplay was inspired by union animus.Initially, I do not make a finding as to whether Wehr'sconduct on this occasion actually did or did not amount tohorseplay.My function rather is to ascertain whether suchreprimandwas a reprisal forWehr'sunion activitiesregardlessofwhether such conduct did or did notconstitute horseplay. I find that Foreman Weber sincerelybelieved that Wehr had engaged in horseplay and that thereprimand given to Wehr was not a pretext to dissembleunion animus.Finally,I find that the last reprimand issued to Wehr byForeman Weber was for insubordination and was not apretext to disguise alleged retaliation againstWehr's unionactivities. In this connection I rule that I may not inquireinto the severity of discipline or reproof administered by anemployer to an employee for dereliction of duties.N.L.R.B. v. UnitedParcel Service,317 F.2d 912, 914 (C.A.1).Ican only pass upon the question of whether suchreproof or discipline is a pretext to punish an employee forhis unionactivity or sympathy. I find no pretexthere. AndI further find that Weber was justified in treating Wehr's 414DECISIONSOF NATIONALLABOR RELATIONS BOARDrefusalto pick up thescrews pursuanttoWeber's order asan act of insubordination.B.As to the Discharge of Ronald L.WehrUpon an appraisal of the entire record I am of theopinion, and find, that Wehr was lawfully discharged andthat the reason assigned therefor was not a pretext to coverup antiunion motives allegedly behind said termination.While I find that Respondent was opposed to unions, thatWehr engaged in extensive union activity,and thatRespondent was aware of said activity, I also find thatthese factors,without more,are insufficient to taint thedischarge as a discriminatory one. Rather, I find that Wehrwas discharged for cause,having received three lawfulreprimands, and particularly that the last reprimand, i.e.,the one for being insubordinate, warranted his beingdismissed for refusing to obey a lawful command ofWeber. On this issue I find that the usual indicia of apretext are absent.Thus,for example,there is no pastmisconductwhich had been previously condoned oroverlooked; and also Wehr was immediately terminatedfollowing his refusal to obey Foreman Weber's order topick up the screws.As found elsewhere herein I find that Wehr was anemployee, and that he was not a supervisor, at the time hewas terminated.C.As to the Reprimands Issued to James ArcherAlthough I have found, in discussing Wehr's reprimands,that an employer need not grant an employee leave duringworking time to enable him to be interviewed by a lawyerin connection with a Board hearing.I find that on the factsrelatingtoArcher's reprimand of March 9, 1973, saidprinciple is inapplicable. It is undenied, and I find, thatArcherwas informedon March 7 by ProductionManagerGarrett to report to work from 7 to 9 a.m. on March 8, theday on which he was scheduled to appear at a Boardhearing as a witness.But I further find,creditingArcher,that when Archer later on March 7 told his foreman, GregStapleton, that he could not work at all on March 8,Stapletonauthorized Archer to stay out the entire day. Tothe extent that Respondent's evidence is inconsistent withArcher'son this issue I do not credit Respondent'sevidence.Since Stapleton sanctionedArcher's not workingfrom 7 to 9 a.m. on March 8, I find that Respondent'sreprimanding Archer in writing for not working during thisshort period contravenes Section 8(a)(1) and (4) of the Act.Further, I find that the written reprimand given toArcher for his absence from work on March 19, 1973,infringes upon Section 8(a)(1) and (3) of the Act. This isbecause I find, crediting Archer's testimony and notcreditingRespondent'sevidence inconsistent therewith,that Archer had his sister call Respondent to report that hewould be out that day on account of illness. Such call waspursuant to Respondent's rules and practice and, conse-quently, Archer's absence was excused in accordance withsuch rules and practice. As found elsewhere hereinRespondent entertained union animus,Archer engaged inunionactivity,and Respondent was aware of his saidactivity.Also, I find that said reprimand was given toArcher forengaging in saidactivity and that the reasonassignedby Respondent,i.e., failingto be excused for notcoming into work on March19 is apretext to mask thetrue reason.However, I find that the written reprimand issued toArcher on April 10, 1973, for horseplay during workinghours does not violate the Act. On this issue the facts andreasons forfinding no transgressionof the Act have beenstated indiscussingWehr's being reprimanded for thesameincident,and areincorporated here by reference.They disclose that Foreman Weber was warranted inconcluding thatArcher and Wehr wereengaging inhorseplay; that I would not decide whether in fact theirconduct actually amounted to horseplay; and that thereprimandissuedto Archer and Wehr on this occasion wasnot utilized for antiunion purposes.D.As to the Dischargeof James ArcherInitially,I find that as a group leader Archer was anemployee and not a supervisor within the meaning ofSection2(11) of the Act.This finding is derived from theentire record and the following subsidiary findings which Ihereby find as facts.In arriving at such subsidiary findings,recited in the next paragraph,I have credited Archer andhave not credited Respondent's evidence not consonanttherewith.When Foreman Stapleton and Production ManagerAmidon appointed Archer as a group leader they informedhim that his duties as such required him "to make sureeverything was done . . . to have a good looking coachwhen it came out, and to see the people were busy, and tohelp out when I was needed."However, both before andafterhe became a group leader Archer punched atimeclock and was paid by the hour, although as groupleader his wage was increased 10 cents an hour. Addition-ally, as group leader he spent 95 percent of his work time in"physicalwork activities,"and filled in for absentemployees.But as a group leader he had no power to hire,fire,transfer an employee to another department, todiscipline an employee,or to recommend the foregoing.Finally,both Archer and the employees in his groupobtained their assignments from a production cardattached to the front of a "product,"but he did notparticipate in completing said card.Since Archer was an employee,I find that his dischargeviolated Section 8(a)(1), (3), and (4) of the Act,and that thereason assigned for terminating him, i.e., receiving threewritten reprimands,is a pretext to cloak the actual reason.Said finding is derived from crediting evidence consonanttherewith and not crediting evidence inconsistent there-with.Itisderived from the entire record and the followingsubsidiary findings which I hereby find as facts.1.Respondent displayed union animus.Of course thisalone is insufficient to establish a finding that Respondentviolated the Act, for Section 8(c) of said Act guarantees anemployer freedom to be "unalterably opposed" to unionsand to express such a sentiment to his employees.N.L.R.B.v.Consolidated Diesel ElectricCo.,469 F.2d 1016,(C.A. 4,1972);N.L.R.B.v.Threads, Inc.,308 F.2d 1, 8(C.A. 4,1962).Nevertheless,an employer'sdislikeofunionscommunicated to his employees is a factor which may be FUQUA HOMES (OHIO), INC.evaluated, together with other evidence, in ascertaining thetrue causeof an employee's discharge.Maphis ChapmanCorporation v. N.L.R.B.,368 F.2d 298, 304 (C.A. 4, 1966).2.Archer was active on behalf of the Union andRespondent had knowledge thereof. Such knowledge arisesbecause itis reasonableto infer-and I do so-that in asmall plant,such as Respondent's, an employer is aware ofwho are the chief union protagonists in his plant."Obviously the discharge of a leading union advocate is amost effective method of undermining a union organiza-tional effort."N.L.R.B. v. Longhorn Transfer Service, Inc.,346 F.2d 1003, 1006 (C.A. 5, 1965).In such instancesit is significant that employers rarelydivulge discriminatory tactics in discharging union adher-ents;but "such purpose may be shown by circumstantialevidence."CorrieCorporation of Charleston v. N.L.R.B.,375 F. 2d 149, 152 (C.A. 4, 1967). "Nowadays it is usually acase of moresubtlety...." N.L.R.B. v. Neuhoff Bros.,375F.2d 372, 374 (C.A. 5, 1967). Hence it is not unusual for anemployer tostress anemployee's doubtful deficiencies tojustify a termination prompted by antiunion motives. I findthat the abovecommentsof the courts extend to Archer'sdischarge.3.Archerwas precipitately discharged during theheight of the union campaign. While I recognize thatabruptness of a discharge, without more, does not establishthat such termination was not forcause(cf.Miller ElectricManufacturing Co. v. N.L.R.B.,265 F.2d 225, 226-227(C.A. 7, 1959)), nevertheless I find that in Archer's case thesuddennessof the decision to dismiss him as an employee,when appraised together with the other facts found herein,points to the conclusion, and I find, that his conduct wouldnot have resulted in his discharge if he had not been anactive proponent of the Union at Respondent's plant. "Theabruptness of a discharge and its timing are persuasiveevidence as to motivation."N.L.R.B. v. Montgomery Ward& Co., 242 F.2d 497, 502 (C.A. 2, 1957), cert. denied, 355U.S. 829.4.Assuming valid grounds existed to discharge Archer,itdoes not follow that he was lawfully discharged. For themere existenceof valid reasons to discharge an employer isno defensetoa charge that such termination waspredicated in part upon, a desire to discourage unionactivity if such charge is supported by the evidence.N.L.R.B. v.Murray-OhioManufacturing Company,358F.2d 948, 950 (C.A. 6, 1966);N.L.R.B. v. SymonsManufacturing Co.,328 F.2d 835, 837 (C.A. 7, 1964);SantaRita Mining Co. v. N.L.R.B.,(C.A. 10) 474 F.2.d 1345 I findthatArcher'salleged misfeasance"was seized upon byRespondent to serve a discriminatory purpose."N.LR.B.v.West Side Carpet Cleaning Co.,329 F.2d 758, 761 (C.A.6, 1964).5.Finally, in order to find Archer's discharge to bediscriminatory it is not necessary that his union activitywas the sole element responsible for his being terminated.It is enoughto determine that his discharge was prohibitedby the Act if his union activity was a motivating orsubstantial ground for his discharge notwithstanding that avalid ground may have arisen for applying disciplinarymeasures.N.L.R.B. v. Lexington Chair Co.361 F.2d 283,295 (C.A. 4, 1966);N.L.R.B. v. Murray-Ohio Manufacturing415Company,358 F.2d 948, 950 (C.A. 6, 1966). And I expresslyfind that Archer's union activity played a substantial ormotivating-but not necessarily the only-part leading tohis discharge.E.As to Alleged Threats To Discharge EmployeesforUnion ActivityAbout March 9, 1973, Foreman Stapleton told Wehr thatRespondent would be watching the work of those whoattended a Board hearing the day before so that they couldbe discharged after making three mistakes. I credit Wehron this aspect of the case. But I find that this is not anunlawful threat proscribed by the Act, as I find that itamounts to no more than adoption of a new policy and thegiving of notice of such a policy by management.On the same day Stapleton told Archer that no one wasgoing to cause Stapleton to lose his job and that Archerwould be going before Stapleton. Archer is credited on thisphase of thecase.Nevertheless I find this statement to betoo indefinite to constitute a threat to discharge Archer orany. other employee for engaging in union activity. Hence Ifind that it does not transgress Section 8(a)(1) of the Act.On the same day Production Manager Garrett gaveemployee Danny Allbritain a written reprimand and toldAllbritain, "two more of these and you're out." I creditAllbritain that he was so warned by Garrett. But sinceRespondent had a right to reprimand employees forderelictions of duty on failure to perform work properly, Ifind that admonishing an employee that he riskeddischarge for improper action does not constitute anunlawful threat. Hence I find that Garrett's statement doesnot violate the Act.About March 7, 1973, Production Manager Garrett toldDanny Allbritain that "we've got to cut this stuff[attending a Board hearing] out, it's interfering with ourwork [and] . . . cutting down production." Not withstand-ing that I credit Allbritain, I perceive no threat to dischargeanyone in this remark. At most it demonstrates displeasurewith employees who attend Board hearings, but does notcontain a threat of reprisal for such attendance.About March 8, 1973, Carl Parsons was present at aBoard hearing at the Union's request but did not testifywhile there. The next day Foreman Stapleton asked himwhat would have been the nature of Parsons' testimony ifhe had testified at such hearing. I find no unlawfulinterrogation of Parsons in Stapleton's questioning of him.About March 9, 1973, Foreman Stapleton told employ-ees Parsons,Archer, and Lawrence that "This was it .. .[I'd] be watching for [you] and that the first mistake, [you]was out the door." I credit Parsons that this statement wasuttered. Since this did not reflect Respondent's policy ofdischarging after three reprimands, it patently is a threat todischarge for any mistake. Such threat, moreover, wasprompted by antiunion considerations, as it was madecontemporaneously with the Union's organizingcampaign.Accordingly, I find that it contravenes Section 8(a)(1) oftheAct. Still later that day Stapleton told Archer thatArcher would be fired after receiving three reprimands. Ifind this is but disclosing a new company policy and,therefore, does not constitute a threat condemned by theAct. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDVI.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThose activities set forth in sectionV, above, found toconstitute unfair labor practices,occurring in connectionwith its operations described in section I, above, have aclose,intimate,and substantial relation to trade,traffic,and commerce among the several States,and tend to leadto labor disputes burdening and obstructing commerce andthe free flow of commerce.VII.THE REMEDYAs Respondenthas been foundto have engaged incertain unfair labor practices,I shall recommendthat it beordered to cease and desist therefrom and that it takespecific action,as set forth below, designed to effectuatethe policiesof the Act.As Respondent has been foundto have unlawfullydischarged JamesArcher, it will be recommended that it beordered tooffer himimmediateand fullreinstatement tohis former positionor, ifsuch is not available, one which issubstantially equivalentthereto,without prejudice to hisseniorityand otherrightsand privileges. It will also berecommendedthat Archer bemadewhole forany loss ofearnings resulting from his discharge.In makingArcherwhole Respondentshall pay to him asum of money equal tothat which he wouldhave earned aswages from the date he was terminated to the date of hisreinstatementor a proper offerof reinstatement, as thecasemay be,less his net earningsduring such period. Suchbackpay, if any, is tobe computedon a quarterlybasis inthemannerprovided inF.W.Woolworth Co.,90 NLRB289,with interest thereon at 6 percent per annumcalculated accordingto the formula prescribed inIsisPlumbing&HeatingCo.,138 NLRB 716. It will also berecommendedthatRespondent preserve and make avail-able to the Board or its agents, upon reasonable request, allpertinent records and data necessaryto aidin analyzingand determining whatever backpay, if any, may be due.Finally,itwillbe recommended that Respondent postappropriate notices,the form of which is related in theAppendix,infra.[Omitted from publication.]As therecord does not reveal that Respondent hasexhibited a general hostility to the Act, I conclude and findthat a broad remedial order against it is not warranted.Upon the basis of the foregoing findings of fact,and theentirerecordin this case,Imake the following:CONCLUSIONS OF LAW1.The Unionisa labor organizationwithin themeaning of Section2(5) of the Act.2.Respondent is an employerwithin themeaning ofSection 2(2), and is engaged in commerce as defined inSection 2(6) and(7), of the Act.3.By reprimanding in writing JamesArcher for beingabsent to attend a Board hearing Respondent has engagedin an unfair labor practice within the meaning of Section8(aX4) and(1) of the Act.4.By discriminatorilythreatening to dischargeemploy-ees who made one mistake,at a time whenits policy was todischarge after three mistakes,Respondent committed anunfair labor practice forbiddenby Section8(a)(1) of theAct.5.By discriminating in regard to the tenure ofemployment of JamesArcher, therebydiscouraging mem-bership in the Union,a labor organization,Respondent hasengaged in an unfair labor practice condemnedby Section8(a)(3) and(1) of the Act.6.The above-describedunfair labor practices affectcommerce within the contemplation of Section2(6) and (7)of the Act.7.Respondent has not committedany other unfairlabor practices alleged in the complaint.[Recommended Order omitted from publication.]